Citation Nr: 1211391	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1981. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part denied service connection for degenerative disc disease (DDD) of the cervical spine. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in October 2009.  A transcript of this proceeding has been associated with the claims file. 

In January 2010, the Board disposed of other issues on appeal and remanded the remaining cervical spine issue to the RO for further development.  Such has been completed, and this matter is now returned to the Board for further consideration.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is necessary to again remand this matter for further consideration.  Since the January 2010 remand, a decision was issued from the Federal Circuit, which addressed when the VA is required to obtain records from the Social Security Administration.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

In this instance, a September 2006 VA treatment record indicates that the Veteran applied for Social Security Disability (SSD) benefits approximately two years earlier, and was appealing the denial of the claim.  This record does not specify the nature of the disability forming the basis of the SSD claim, but it is noted to have been pending during a period of time in which the Veteran was treated for multiple medical conditions, including cervical spine DDD for which she underwent cervical fusion surgery in November 2005.  The Veteran did not identify the basis for the SSD claim, nor did she clarify whether a decision on the appeal was ever made.  Her hearing testimony completely omits any discussion of a SSD claim.  

While the Veteran has based her claim for service connection for the cervical spine disorder on trauma that she said took place in the service when she worked in the mailroom and was struck in the head by a heavy mailbag, the Board notes that the record contains evidence of other traumatic incidents cited, including an apparent distant history of domestic abuse, with multiple traumas to the head (and potentially involving the cervical spine), as reported in a January 2006 neuroseizure record.  The time of such traumas is not clear other than the past, and could possibly encompass her time of service.  The records could also contain further evidence regarding the injury in service, to which she attributes her current cervical spine disorder.  The Board, therefore, concludes that the record establishes a reasonable possibility that outstanding records from the Social Security claim/appeal could include evidence that is relevant to this matter.  As such, it is necessary to Remand for these records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of any decision(s) adjudicating the Veteran's claim for disability benefits, as well as copies of all medical records underlying that claim.  All records/responses received should be associated with the claims file.  

2.  The RO should review such records and ascertain whether they contain significant new evidence pertinent to the issue of entitlement to service connection for the cervical spine.  Only if any records obtained from the SSA found to provide significant new evidence, and if further medical review of these records is deemed necessary, the RO should return the file to either examiner, who examined the Veteran in March 2010 or in August 2008, and ask that he provide a new opinion regarding the etiology of the Veteran's cervical spine disability.  If the March 2010 or August 2008 examiner is not available, the RO should forward the file to another examiner who can provide the requested opinion.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cervical spine disability first manifested in service or is otherwise related to military service to include the complaints of upper thoracic pain in January 1980.  The examiner should provide a complete rationale for the requested opinion. 

3.  After the above development has been completed, readjudicate the issue on appeal. If all the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and her representative. The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


